Citation Nr: 0901526	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for breathing problems.

3.  Entitlement to service connection for mood seizure.

4.  Entitlement to service connection for loss of motor 
skills.

5.  Entitlement to service connection for muscle aches 
(myopathy).

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for seizure disorder.

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for major depression.

8.  Entitlement to an increased evaluation for headaches, 
residual of head injury, currently evaluated as 30 percent 
disabling.
9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Elie Halpern Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1989 to 
February 1992. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

Pursuant to his request, VA scheduled the appellant for a 
hearing on July 31, 2008.  VA notified the appellant of this 
hearing date by letter dated June 2008.  The appellant failed 
to report for that scheduled hearing and has not reported 
good cause for his failure to appear for that hearing.  By 
letter dated July 18, 2008, the appellant's private attorney 
stated that "We hereby waive the request of a BVA hearing..."  
Therein, the attorney further stated that additional evidence 
was forthcoming.  To date, no additional evidence has been 
received from the appellant or his attorney.

As explained below, the claim to reopen the issue of service 
connection for seizure disorder is granted.  This reopened 
claim and the remaining claims on the title page of this 
decision are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for additional evidentiary 
development.


FINDINGS OF FACT

1.  Service connection for seizure disorder was denied in a 
January 2001 rating decision.  The appellant was informed of 
the determination and of the right to appeal. The appellant 
did not appeal within one year of date of notification.

2.  The appellant filed a claim to reopen the issue of 
service connection seizures in May 2005; the evidence added 
to the record since the June 2001 decision is new, as it was 
not previously considered, and relates to a previously 
unestablished fact.


CONCLUSION OF LAW

The January 2001 rating decision denying service connection 
for seizures is final; new and material evidence sufficient 
to reopen the claim has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has seizures secondary to 
hitting hit head on a metal door in service.

Service connection for seizures was denied by the RO in June 
2001.  The appellant was notified of that decision in January 
2001.  No appeal was filed and that decision became final.  
When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in May 
2005.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the January 2001 decision, the record included 
service medical records, private medical records, and VA 
treatment reports along with report of VA examination dated 
November 2000.  The RO denied service connection for seizures 
because "the evidence is insufficient to establish the 
existence of an actual illness as opposed to an unexplained 
symptom."  The RO further denied that claim because, even if 
there is a seizure disorder, "it is not shown to have been 
continuous since service."

Since the prior denial of the claim, the recent evidentiary 
submissions include medical evidence showing the existence of 
a seizure disorder.  Specifically, an April 2005 medical 
opinion by R. Friedman, MD, reflects that the appellant has a 
seizure disorder.  Also, a private medical evaluation dated 
July 2005 from Dr. Heyrend, M.D., shows a clinical impression 
for traumatic brain injury with partial complex seizures.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
been submitted.  The medical evidence noted above tends to 
establish an unestablished fact, namely, the existence of a 
seizure disorder.  Although there is other medical evidence 
disputing this medical finding, this is not relevant when 
ascertaining whether to reopen a claim.  Therefore, the 
application to reopen the claim is granted.

As a final matter, VA has notice and duty to assist 
obligations pursuant to theVeterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126).  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim as to all five 
elements of the service connection claim (including degree of 
disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).

The VCAA letter dated May and August 2005, prior to the 
initial adverse determination, essentially complied with 
statutory notice requirements as outlined above, except as to 
notice of the disability rating and effective date elements.  
This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant at this juncture 
because the issue adjudicated herein involved reopening the 
claim, as distinguished from de novo adjudication, and 
matters of disability ratings and effective dates are not as 
yet applicable.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, during remand status, the procedural 
notice defect may be cured prior to consideration of the 
reopened claim on a de novo basis.


ORDER

The application to reopen the claim of service connection for 
seizures is granted.


REMAND

The evidence of record indicates that the Social Security 
Administration (SSA) awarded the appellant disability 
benefits in May 2001.  A copy of the favorable decision is 
associated with the claims folder.  However, the medical 
records associated with that award of benefits are not 
associated with the claims folder.  These must be obtained 
before a decision on the claims can be made.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1993).

Additionally, the Board observes that a new comprehensive 
VCAA letter should be issued to the appellant concerning the 
claims of service connection, the claim to reopen the claim 
of service for major depression, and the claim for increase.  
The 2005 VCAA letters issued the appellant did not include 
notice of the disability rating and effective date elements 
of his claims for service connection or increase, and no 
subsequent notice thereof has been provided to date.  Also, 
the 2005 VCAA letters did not identify the basis for the RO's 
prior denial of the claim service connection for major 
depression.  VA must notify the appellant of the basis of the 
prior denial of his claim and the legal requirements for 
reopening the claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim must be 
obtained and associated with the claims 
folder.

2.  A VCAA letter should be sent to the 
appellant addressing the service 
connection claims.  Regarding the claim 
to reopen the issue of service connection 
for major depression based on new and 
material evidence, the appellant must be 
notified of the basis of the prior final 
denial and the legal requirements for 
reopening that claim.  The appellant must 
also be notified of the disability rating 
and effective date elements of his claims 
for increase and service connection.

3.  The AOJ should determine whether the 
veteran's service connected disability 
should be rated under the criteria for 
traumatic brain injury (TBI).  If the 
disorder should be rated under TBI, the 
AOJ should obtain an adequate 
examination. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


